Citation Nr: 1618679	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-33 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a bilateral foot disability.

8.  Entitlement to service connection for presbyopia, claimed as an eye disability.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for esophageal ulceration.


REPRESENTATION

Appellant represented by:	Natalie Khawam, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 1986 and from January 1988 to January 1992.  Those periods of service are characterized as honorable.  He subsequently served on active duty from January 1992 to November 1996, and that period of service is characterized as under other than honorable conditions and has been found to be a bar to VA benefits.

The Veteran has provided the RO a copy of an October 2012 letter from R.T.R., Director Benefits Assistance Service, Department of Veterans Affairs which notes that the Veteran was honorably discharged from the service having served from August 1986 to November 1986, January 1988 to January 1992, and from January 1992 to January 1996.  However, the Veteran's service separation form specifies that his period of service from January 1992 to November 1996 was other than honorable conditions.  In March 2009 and November 2012, the Veteran's requests to the Army Discharge Review Board for an upgrade of his discharge were denied.

Determinations as to honorable service will be made by the service departments and the findings shall be binding on the Department of Veterans Affairs.  38 C.F.R. § 3.14(d).  In light of the Veteran's service separation form and findings of the Army Discharge Review Board, the Veteran's period of service from January 1992 to November 1996 remains characterized as under other than honorable conditions and a bar to VA benefits.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2015 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


In February 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A November 2015 RO decision granted service connection granted for tinnitus and a bilateral hearing loss disability; denied service connection for PTSD; denied increased ratings for left knee and right ankle disabilities; and denied entitlement to  TDIU.  The Veteran was provided a copy of the notice of disagreement form with the notification of that decision.  No completed notice of disagreement form has been received and those issues are not on appeal.

A December 2015 decision granted service connection for eczema.  The Veteran was provided a copy of the notice of disagreement form with the notification of that decision.  No completed notice of disagreement form has been received and the issue of the rating for eczema is are not on appeal.

The issue of entitlement to additional compensation for dependents has been raised by the record in a September 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issues of entitlement to earlier effective dates for service connection for a left knee disability, a right ankle disability, and eczema have been raised by the record in a December 2015 statement and at the Veteran's February 2016 Board hearing, but also have not been adjudicated by the AOJ.  The issue of entitlement to a temporary total disability rating based on convalescence following surgery for a right ankle disability has been raised by the record in an April 2016 statement but has not been adjudicated by the AOJ.  The issues of entitlement to increased ratings for hearing loss, tinnitus, a right ankle disability, a left knee disability, and eczema, and entitlement to service connection for PTSD and entitlement to TDIU were raised at the February 2016 hearing but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disability, neck disability, left shoulder disability, bilateral foot disability, sleep apnea, and esophageal ulcers are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for back and right knee disabilities was denied in a November 2004 rating decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the November 2004 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for back and right knee disabilities.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a disability of the right knee that is directly related to active service.

4.  The weight of the evidence is against a finding that an eye disability, to include presbyopia, is related to active service.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection back and right knee disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a right knee disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria for service connection for an eye disability, to include presbyopia, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated September 2010 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with a VA eye examination in July 2010.  The examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the July 2010 VA examination report is adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for back and right knee disorders was denied in a November 2004 rating decision.  The RO noted that while medical evidence contained reports of occasional back and knee pain, the evidence did not show a relationship between the claimed symptoms and a period of honorable service.

The Veteran did not perfect an appeal of the November 2004 rating decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2015).

The evidence added to the claims file subsequent to the November 2004 denial includes additional VA and private treatment records, additional lay statements, and additional statements from the Veteran.  In particular, at the February 2016 Board hearing, the Veteran gave additional details concerning his duties as a paratrooper while he was on active duty.  He provided graphic details regarding injuries to his body as a result of jumping out of airplanes.  

The Veteran's February 2016 Board hearing testimony has a tendency to support his claims, as it provides evidence of an in-service incurrence of back and right knee disorders.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions and medical statements are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2015).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for back and right knee disorders are reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  That will be discussed further below.


Service Connection

In general, service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  To the extent that the Veteran's cervical spine disability represents a degenerative or arthritic process, the Board will consider entitlement to service connection both by a continuity of symptomatology and on a presumptive basis.

Right Knee

The Veteran has been diagnosed with right knee arthritis.  Additionally, he has undergone a right knee arthroscopy.  Thus, a current disability is shown.  With respect to an in-service event, disease, or injury, the Veteran claims that his right knee disability is related to an in-service hard parachute landing.  The Board observes that the Veteran's service separation document indicates that he received the Parachutist Badge.  Accordingly, the Board finds that an in-service event, disease, or injury is conceded.  

With regard to medical evidence of nexus, in April 2014, an independent medical examiner reviewed the claims file and performed a telephone interview with the Veteran.  After commenting on specific medical treatment records, the examiner explained that it was his medical opinion that the Veteran's right knee disability was at least as likely as not the direct result of injuries suffered during the Veteran's military activities when he served as a paratrooper.  The examiner supported that opinion by describing the trauma that repeated parachute jumps would inflict on the Veteran's knees.

At a September 2015 VA examination, a diagnosis of right knee degenerative arthritis was given.  The examiner opined that the Veteran's right knee disability was less likely than not proximately due to the service-connected left knee disability, as the medical literature did not support a relationship between knee diseases that were not incurred in the same traumatic event.  The examiner found that left knee disabilities do not cause right knee disabilities.

While the September 2015 VA examiner's opinion is evidence that weighs against the claim on a secondary basis, the Board has assigned that opinion less probative value.  Notably, the examiner only offered a negative opinion regarding a theory of secondary service connection.  The examiner offered no opinion regarding the theory that the Veteran's current right knee disability was directly related to his service.

Conversely, the April 2014 independent medical examiner linked the Veteran's current right knee disability directly to honorable service.  The examiner reviewed and commented on the service treatment records as well as the Veteran's post-service treatment.  Significantly, the examiner supported the positive opinion with numerous examples from the record as well as medical experience.  In addition, the September 2015 VA examiner's opinion is not contrary to the April 2014 private opinion as the VA opinion did not address direct service connection.  Therefore, the Board has assigned the April 2014 significant probative value.

In light of the fact that the Veteran had right knee trauma during honorable service as a paratrooper and is currently diagnosed with arthritis of the right knee; and in light of the most persuasive evidence of record showing a relationship between the current right knee disability and the injury in service, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran and grant the claim.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eye Disability

A service treatment record from December 1989 shows that the Veteran was elbowed to the right eye while wrestling.  His eye was red.  A treatment provider indicated that the Veteran had a hemorrhage in the right eye.  His vision was not affected.  He was encouraged to use hot or cold compresses.

On VA examination in July 2010, it was noted that the Veteran reported that his bilateral eye condition had its onset in 2007.  He complained of experiencing a glare at night.  He was also bothered by bright light during the day.  Funduscopic examination of the bilateral eyes was normal.  No visual field defect was found.  No corneal disorder that resulted in severe irregular astigmatism was found.  Right and left eye slit lamp findings were normal.  The Veteran's eye lenses were intact bilaterally.  Visual acuity findings for the right eye were 20/25 uncorrected and 20/20 corrected at distance; 20/25 uncorrected and 20/20 corrected at near.  Visual acuity findings for the left eye were 20/20 uncorrected and 20/20 corrected at distance; 20/25 uncorrected and 20/20 corrected at near.  The examiner found no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  The examiner found that the Veteran's ocular conditions consisted of presbyopia (age-related loss of reading vision) and mild glare (especially at night).  The examiner specified that both of those conditions are fairly common and due to normal age-related changes in the crystalline lens of the eye.  It was the examiner's opinion that the Veteran's claimed bilateral eye condition was not caused by or a result of service.  The examiner further noted that the Veteran's ocular structures were in relatively excellent physical condition and there was no evidence of injury or disease.

With respect to a current disability, the July 2010 VA examiner found that the Veteran's ocular conditions consisted of presbyopia and mild glare.  Therefore, the Board finds that the Veteran may have a current disability.  The Board notes that refractive error of the eye is not a disease or injury, and thus not a disability for VA purposes.  38 C.F.R. § 3.303(c) (2015).  However, even if the glare found or some aspect of presbyopia may be a disability, the remaining question is whether a diagnosed disability is related to active service.  

None of the Veteran's medical treatment providers provided any indication that the claimed eye disabilities could be related to active service.  The only evidence which provides any connection between the Veteran's eye disabilities and service came from the Veteran himself. 

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, whether the diagnosed presbyopia and mild glare were caused by active service, that issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Veteran has the medical expertise to provide such an opinion, and no competent nexus opinions are of record.

The Board finds the July 2010 VA examiner's opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the July 2010 VA examiner is highly probative because it was supported by detailed rationale and provided by an examiner with medical training and experience.  The examiner identified and discussed the Veteran's contentions.  The July 2010 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the record and the thoroughness and detail of the opinion.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and the claimed eye disabilities is demonstrated by the competent evidence of record.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for presbyopia, claimed as an eye disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the application to reopen the claim for service connection for a back disability is granted; to that extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim for service connection for a right knee disability is granted; to that extent only, the appeal is allowed.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for presbyopia, claimed as an eye disability, is denied.





REMAND

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for benefits, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c) (4) (2015).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Current treatment records document the presence of diagnosed back, neck, left shoulder, and bilateral foot disabilities.  Additionally, the Veteran has a diagnosis of sleep apnea.  The Veteran has asserted that he has had problems sleeping since his time on active duty.  He also has asserted that current back, neck, left shoulder, and bilateral foot disabilities are a direct result of wear and tear to his body from his service on active duty as a paratrooper.  The Veteran's service separation document indicates that he received the Parachutist Badge.  The Veteran has not been provided VA examinations concerning those disabilities.  In light of the current diagnoses, and the Veteran's service as a paratrooper, the Board finds that a VA examination for an etiology opinion concerning these disabilities would be helpful for proper resolution of the claims.

On VA examination in July 2010, the Veteran reported that he was seen for an esophageal ulcer and treated with oral medications while he was in service.  He was currently on oral medications due to erosive gastritis and an ulcer.  After performing an examination, a diagnosis of esophageal ulceration was given.  The examiner opined that the Veteran's current esophageal ulcer was most likely caused by his condition in the service, as the condition was documented in a December 1993 service treatment record.

The Board notes that the December 1993 incident referred to by the July 2010 VA examiner occurred during a period of service considered to be other than honorable.  No comment was made regarding any connection to the Veteran's period of honorable service.  Therefore a VA examination is required for an opinion regarding a connection between the Veteran's current disability and his period of honorable service.  Barr v. Nicholson, 21 Vet. App. 303, (2007) (when VA provides an examination, even if not required to do so, an adequate one must be provided).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  After obtaining any necessary authorization from the Veteran, obtain all of outstanding records for treatment for the claimed disabilities.  All attempts to locate these records must be documented in the claims folder.

2.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise, to determine the diagnosis and etiology of any disability of the back, neck, left shoulder, and bilateral feet.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the following information:

(a) Identify any disability of the back, neck, left shoulder, and bilateral feet. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability of the back, neck, left shoulder, and bilateral feet was incurred in or is otherwise related to honorable active service (from August 1986 to November 1986 and from January 1988 to January 1992 only).  The examiner must consider and discuss the Veteran's specific contention that he experienced back, neck, left shoulder, and bilateral feet symptoms in service and has continued to experience those symptoms since service.  The examiner should also consider the Veteran's contentions regarding trauma during parachute jumps, if those jumps occurred during honorable service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should note that the absence of in-service evidence is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for any disability of the back, neck, left shoulder, and bilateral feet, that should be stated.

3.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise, to determine the diagnosis and etiology of sleep apnea.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the following information:

(a) Identify any disability manifested by sleep apnea. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sleep apnea was incurred in or is otherwise related to honorable active service (from August 1986 to November 1986 and from January 1988 to January 1992 only).  The examiner must consider and discuss the Veteran's specific contention that he experienced sleep symptoms in service and has continued to experience symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should note that the absence of in-service evidence of a disability manifested by sleep apnea during service is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for any disability manifested by sleep apnea that should be stated.

4.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise who has not previously examined him, to determine the diagnosis and etiology of a digestive disability or esophageal ulcer.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the following information:

(a) Identify any digestive disability, to include an esophageal ulcer. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed digestive disability or esophageal ulcer was incurred in or is otherwise related to honorable active service (i from August 1986 to November 1986 and from January 1988 to January 1992 only).  The examiner must consider and discuss the Veteran's specific contention that he experienced digestive or esophageal ulcer symptoms in service and has continued to experience those symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should note that the absence of in-service evidence of an esophageal disability or esophageal ulcers during service is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for any digestive disability or esophageal ulcers, that should be stated.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


